By the Court:
The defendant was tried in March, 1872, upon an indictment for grand larceny, alleged to have been committed in Placer County, in January, 1869. The only defense interposed was that of an alibi. The defendant was adjudged guilty, and we are asked to reverse the judgment, on the ground that the evidence did not justify the verdict. The evidence was clearly conflicting, and under the settled rules of this Court we cannot interfere.
It is also claimed that the Court misdirected the jury, to the prejudice of the defendant. The instruction complained of is in the exact words made use of by this Court in People v. Ah Ki, 20 Cal. 178, and was justified, we think, by the testimony which had been introduced by the people. There were circumstances other than the possession of the stolen property, which, if the testimony was believed by the jury, tended to show guilt on the part of the defendant. One of the circumstances was his presence at Auburn the day before the larceny was committed, and another, the fact that he concealed his face when seen by the witness Howser riding one of the horses.
We see no error in any of the instructions, and the judgment must be affirmed.
So ordered.